DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 Feb 2020 and 9 Sept 2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 10 is objected to because of the following informalities: 
Claim 10 recites the limitation "the existing air compressor" in line 6.  There is insufficient antecedent basis for this limitation in the claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is unclear as written.  Claim 7 appears to recite:
7. (Original) The compressed air production facility according to claim 5, wherein 
the adjusting unit sets a pressure setpoint of an existing air compressor as the initial pressure setpoint of the air compressor having the adjusting unit, 
stores the control variable output from the control unit at the initial pressure setpoint, 
reduces the pressure setpoint stepwise from the initial pressure setpoint, and 
determines the pressure setpoint of the air compressor having the adjusting unit on a basis of a value obtained when the control variable of the air compressor output from the control unit changes from the positive value to zero.
The language “the stored control variable, rated values of the air compressor having the adjusting unit and the existing air compressor, and locations where the air compressors are disposed in the compressed air production facility and a shape of the compressed air distributions line, in a case in which the air compressor having the adjusting unit is an air compressor to be added to the compressed air production facility” is unclear because it is not clear what these values are intended to modify or convey.

	Claims not specifically referenced are rejected as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al (US 2018/0223832) in view of Raghavachari (US 2003/0086789).
Regarding Claim 1, Ren et al disclose a compressed air production facility for supplying compressed air to compressed air consuming devices connected to a compressed air distributions line (Figure 1) via air tank (12), wherein each of the air compressors comprises: 
a compressor (4) that compresses air (Paragraph 23); 
an adjusting unit (7) that adjusts a pressure setpoint of an air tank to which the air compressor having the adjusting unit is connected (paragraph 27); and 
a control unit (2) that operates a rotational frequency of the compressor on a basis of the pressure setpoint adjusted by the adjusting unit and a pressure of the air tank (Paragraph 28), 
the adjusting unit adjusting the pressure setpoint on a basis of a control variable indicating rotational frequency of the compressor or the pressure of the air tank (Paragraph 28), 
the control unit stopping rotation of the compressor by reducing the rotational frequency or setting the rotational frequency to zero in a case in which the pressure of the air tank exceeds the pressure setpoint (Paragraph 28), and keeping the air tank at the pressure setpoint by increasing the 
but fails to expressly disclose where the compressed air production facility including a plurality of air compressors connected to the compressed air distributions line where the control units in the plurality of air compressors are not centralized control units but distributed control units and autonomously control each air compressor without communication between the control units and realize operation and stop of the air compressors in response to an increase or decrease in demand for the compressed air.
Raghavachari teaches a compressed air production facility (Figure 1) where the compressed air production facility including a plurality of air compressors (C1-C7) connected to the compressed air distributions line (generally at 102) where the control units in the plurality of air compressors are not centralized control units but distributed control units and autonomously control each air compressor without communication between the control units and realize operation and stop of the air compressors in response to an increase or decrease in demand for the compressed air (Paragraph 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ren et al to incorporate the teachings of Raghavachari to provide for where the compressed air production facility including a plurality of air compressors connected to the compressed air distributions line where the control units in the plurality of air compressors are not centralized control units but distributed control units and autonomously control each air compressor without communication between the control units and realize operation and stop of the air compressors in response to an increase or decrease in demand for the compressed air.  Doing so would be combining prior art elements according to known methods (the compressor control system of Ren et al with the facility of Raghavachari) to yield predictable results (to provide compressed air to multiple points of use within a larger facility).
Regarding Claim 2, Ren et al disclose where the adjusting unit (7) sets the pressure setpoint to a preset constant value in a case in which the air compressor having the adjusting unit is an existing air compressor with respect to an air compressor to be added to the compressed air production facility (Paragraph 27).  
Regarding Claim 3, Ren et al disclose where the adjusting unit (7) of each of the air compressors adjusts the pressure setpoint of the air tank independently of each other (paragraph 27; where the plurality of systems is taught by Raghavachari).  
Regarding Claim 4, Ren et al disclose where the adjusting unit (7) increases the pressure setpoint of the air tank from a predetermined pressure stepwise, and sets, as the pressure setpoint, a value obtained when the control variable of the compressor output from the control unit changes from zero to a positive value and the air compressor starts discharging the compressed air (Paragraph 28).  
Regarding Claim 5, Ren et al disclose where the adjusting unit (7) reduces the pressure setpoint of the air tank from an initial setpoint pressure stepwise, and sets, as the pressure setpoint, a value obtained when the control variable of the air compressor output from the control unit changes from a positive value to zero and the air compressor stops discharging the compressed air (Paragraph 28).  
Regarding Claim 6, Ren et al disclose where an input of the initial pressure is received via an input screen (Paragraph 27).  
Regarding Claim 7, as best understood, Ren et al disclose where the adjusting unit (7) sets a pressure setpoint of an existing air compressor as the initial pressure setpoint of the air compressor having the adjusting unit (Paragraph 27-28), stores the control variable output from the control unit at the initial pressure setpoint (Paragraph 27-28), reduces the pressure setpoint stepwise from the initial pressure setpoint, and determines the pressure setpoint of the air compressor having the adjusting unit on a basis of a value obtained when the control variable of the air compressor output from the control unit changes from the positive value to zero (Paragraph 27-28).
Regarding Claim 8, Ren et al disclose where an input of the rated values is received via an input screen (via 8).
Regarding Claim 9, Ren et al disclose where the adjusting unit (7) determines the pressure setpoint of the air compressor having the adjusting unit on a basis of a pressure value of the air tank connected to the air compressor having the adjusting unit when the air compressor having the adjusting unit does not discharge the compressed air in a case in which the air compressor having the adjusting unit is an air compressor to be added to the compressed air production facility with respect to an existing air compressor in the compressed air production facility (Paragraph 28).  
Regarding Claim 10, Ren et al disclose where the adjusting unit (7) measures pressure values of the air tank connected to the air compressor for constant time, stores the measured pressure values, and determines the pressure setpoint of the air compressor on a basis of a minimum value of the stored pressure values in a case in which the air compressor is an air compressor to be added to the compressed air production facility with respect to the existing air compressor (paragraph 28).  
Regarding Claim 11, Raghavachari teaches where the existing air compressor is two or more air compressors (C1 – C7; Figure 1).  
Regarding Claim 12, Ren et al disclose a compressed air pressure setpoint adjusting method executed by a compressed air production facility for supplying compressed air to compressed air consuming devices connected to a compressed air distributions line (Figure 1) via respective air tanks (12), wherein each of the air compressors including: 
a compressor (4) that compresses air (Paragraph 23); 
an adjusting unit (7) that adjusts a pressure setpoint of an air tank to which the air compressor having the adjusting unit is connected (paragraph 27); and 
a control unit (2) that operates a rotational frequency of the compressor on a basis of the pressure setpoint adjusted by the adjusting unit and a pressure of the air tank (Paragraph 28), 

by the adjusting unit adjusting the pressure setpoint on a basis of a control variable indicating rotational frequency of the compressor or the pressure of the air tank (Paragraph 28), 
by the control unit stopping rotation of the compressor by reducing the rotational frequency or setting the rotational frequency to zero in a case in which the pressure of the air tank exceeds the pressure setpoint (Paragraph 28), and keeping the air tank at the pressure setpoint by increasing the control variable of the compressor in a case in which the pressure of the air tank is below the pressure setpoint (Paragraph 28), 
but fails to expressly disclose where the compressed air production facility including a plurality of air compressors connected to the compressed air distributions line where the control units in the plurality of air compressors are not centralized control units but distributed control units and autonomously control each air compressor without communication between the control units and realize operation and stop of the air compressors in response to an increase or decrease in demand for the compressed air.
Raghavachari teaches a compressed air production facility (Figure 1) where the compressed air production facility including a plurality of air compressors (C1-C7) connected to the compressed air distributions line (generally at 102) where the control units in the plurality of air compressors are not centralized control units but distributed control units and autonomously control each air compressor without communication between the control units and realize operation and stop of the air compressors in response to an increase or decrease in demand for the compressed air (Paragraph 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ren et al to incorporate the teachings of Raghavachari to provide for where the compressed air production facility including a plurality of air compressors connected to the compressed air distributions line where the control units in the plurality of air 
Regarding Claim 13, Ren et al disclose a non-transitory computer-readable medium storing a compressed air pressure setpoint adjusting program for a computer (Paragraphs 26-28), which when executed causes the computer to execute a method comprising: 
functioning as an adjusting unit (7) that is connected to an air compressor and that adjusts a pressure setpoint in a compressed air production facility for supplying compressed air to compressed air consuming devices connected to a compressed air distributions line (Figure 1 from the compressor 4 to the tank, 12 and to the facility via 10), and a control unit (2) that operates a rotational frequency of the compressor on a basis of the pressure setpoint adjusted by the adjusting unit and a pressure of the air tank (Paragraph 28), 
by the adjusting unit adjusting the pressure setpoint on a basis of a control variable indicating rotational frequency of the compressor or the pressure of the air tank (Paragraph 28), and
by the control unit stopping rotation of the compressor by reducing the rotational frequency or setting the rotational frequency to zero in a case in which the pressure of the air tank exceeds the pressure setpoint (Paragraph 28), and keeping the air tank at the pressure setpoint by increasing the control variable of the compressor in a case in which the pressure of the air tank is below the pressure setpoint (Paragraph 28), 
but fails to expressly disclose where the compressed air production facility including a plurality of air compressors connected to the compressed air distributions line where the control units in the 
Raghavachari teaches a compressed air production facility (Figure 1) where the compressed air production facility including a plurality of air compressors (C1-C7) connected to the compressed air distributions line (generally at 102) where the control units in the plurality of air compressors are not centralized control units but distributed control units and autonomously control each air compressor without communication between the control units and realize operation and stop of the air compressors in response to an increase or decrease in demand for the compressed air (Paragraph 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ren et al to incorporate the teachings of Raghavachari to provide for where the compressed air production facility including a plurality of air compressors connected to the compressed air distributions line where the control units in the plurality of air compressors are not centralized control units but distributed control units and autonomously control each air compressor without communication between the control units and realize operation and stop of the air compressors in response to an increase or decrease in demand for the compressed air.  Doing so would be combining prior art elements according to known methods (the compressor control system of Ren et al with the facility of Raghavachari) to yield predictable results (to provide compressed air to multiple points of use within a larger facility).
Regarding Claim 14, Raghavachari teaches where the existing air compressor is two or more air compressors (C1 – C7; Figure 1).  
Regarding Claim 15, Raghavachari teaches where the existing air compressor is two or more air compressors (C1 – C7; Figure 1).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753